Title: From Alexander Hamilton to William S. Smith, 17 February 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Confidential
            Sir,
            N. York feby. 17th. 1800
          
          Capt. Andrew White of your Regiment has made application for the appointment of Brigade Inspector, being an officer who has seen service he has considerable pretensions. I would wish you to observe him and give me your opinion of his military talents and fitness for that appointment—
          W—
           Colo. Smith
        